DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 4(a)-4(o) are objected to because the drawings are not clear. These drawings contain heavy shading which renders it difficult to clearly understand what the various elements and labels in the drawings are depicting. The use of shading in drawings is encouraged, but only if it aids in understanding the invention and if it does not reduce legibility. See MPEP § 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 11, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1).
Regarding claim 1, Gupta discloses a system for teaching computer programming comprising: 
a robot farm (robots 100) and a plurality of remote computing devices (200) (see Par. 110 – system may be comprised of multiple robots being controlled by multiple users), and a server (see e.g. Par. 90, last 6 lines – control instructions can come from remote server); 
a plurality of robots, each robot having a communications module (150) for receiving control commands, a processor for processing control commands (170), a power supply (160), and at least one actuator operable to actuate the robot in response to control commands (110); 
the plurality of remote computing devices (user devices having programming interface application) each being associated with a robot in the robot farm (Par. 110), the remote 
each of the plurality of remote computing devices having a user interface having a plurality of panes, including a programming pane for receipt of control commands (see e.g. Fig’s. 10, 12), and a video feed pane for displaying the live video feed from the robot (streaming live sensor data from the robot, including camera sensor data – Par’s. 57-58); 
the server having a communication module for communication with each of the plurality of robots in the robot farm, each of the video cameras in the robot farm and each of the plurality of remote computing devices; the server having a processor and a memory, and the server being operable to relay control commands from the plurality of remote computing devices to the plurality of robots and to relay the live video feed from the plurality of video cameras in the robot farm to the plurality of remote computing devices (Par’s. 31, 37, 85, 90) (as per claims 1 and 16).
Gupta does not explicitly disclose the robot farm comprising a plurality of pods, each pod housing a robot therein and each pod having a video camera associated therewith operable to capture and transmit a live video feed of the robot in the pod. However, Hanson discloses such a concept of placing robots inside enclosure with cameras positioned within and operable to capture of video feed of the robot in the pod (see Par. 20). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Gupta by placing the robots in enclosures with cameras to capture video of the robots, as taught by Hanson, in order to provide safety and separation for other objects or people 

Regarding claims 2-7, 14, 15, 17, 20 and 21, Gupta further discloses the user interface comprises a tutorial pane, the tutorial pane having user instructions for performing a task (instructions to perform particular challenges – Par. 52) (as per claims 2 and 20),
the user interface comprises a feedback pane, the feedback pane having an output comprising at least one of a compiled code and a commentary on the user-inputted control commands (Par. 109) (as per claims 3 and 21),
the programming pane comprises a Visual Programming Language (VPL) Editor (Par. 84) (as per claims 4 and 17),
the programming pane comprises a Blockly Editor (Par. 84) (as per claim 5),
the user interface comprises a web page opened in a web browser (Par. 50) (as per claim 6),
the remote computing device comprises a code compiler embedded in the user interface (Par. 84) (as per claim 7),
each of the robots comprises a vehicle having a motor and at least two wheels driven by the motor (Par. 25) (as per claim 14), and
the vehicle is provided with a plurality of sensors (Par. 30) (as per claim 15).

Regarding claims 11 and 13, Hanson further discloses the video camera of the pod is positioned vertically over the pod to provide a plan view of the pod (positioned overhead to .

6.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Pathak et al. (US 2019/0089597 A1).
Regarding claims 8 and 19, the combination of Gupta and Hanson does not appear to explicitly disclose the control commands are transmitted using a Message Queuing Telemetry Transport (MQTT) protocol (as per claims 8 and 19). However, Pathak discloses the concept and advantages of using MQTT to identify and communicate with devices such as robots were well known to those of ordinary skill in the art before the effective filing date of the invention (Par. 39). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Hanson by utilizing MQTT to transmit the control commands in Gupta and Hanson. Such a modification would be a use of a known technique to improve similar devices in the same way. 

7.	Claims 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Donovan et al. (US Patent No. 10,803,766 B1).
Regarding claims 9, 10 and 18, the combination of Gupta and Hanson does not appear to explicitly disclose the control commands are converted using a reduced bit set instruction protocol (as per claims 9 and 18), and the reduced bit set instruction protocol has instructions of less than or equal to six bytes in length (as per claim 10). However, Donovan discloses using .

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0360366 A1) in view of Hanson et al. (US 2018/0350100 A1), and further in view of Sellner et al. (US 2019/0152703 A1). 
Regarding claim 12, the combination of Gupta and Hanson does not appear to explicitly disclose the plurality of pods of the robot farm are arranged side by side in a matrix structure having a plurality of rows and a plurality of columns. However, Sellner discloses the concept and advantages of placing robots in a matrix configured for example in an inventory management system were well known to those of ordinary skill in the art before the effective filing date of the invention (see Par. 35). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Gupta and Hanson by placing a plurality of robot enclosures in a matrix grid arrangement, as taught by Sellner. Such a method would constitute applying a known technique (matrix arrangements) to a known device (the multiple robots of Gupta and Hanson) ready for improvement to yield predictable results. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715